PERSONAL & CONFIDENTIAL



February 24, 2014


[Name]
[Address 1]
[Address 2]


Dear [Name],


As we have discussed, ViSalus, Inc. (the “Company”) is offering you
participation in a Long-Term Incentive Program (“LTIP”) in exchange for your
agreement to defer your receipt of a portion of your 2014 salary until March 15,
2015, as described below. If you agree to the terms of this letter agreement,
please complete the deferral election box below and sign where indicated below
on or before February 28, 2014. The LTIP is subject to the approval of the
boards of directors of the Company and Blyth, and will be requested in early
March. If the boards approve the LTIP, the amount of base salary you elect to
defer below (“your Deferred Amount”) will be paid to you on March 15, 2015.


If you elect to make a deferral and agree to the Benefit Reduction (defined
below), in addition to being repaid your Deferred Amount, you will be granted an
award under the LTIP (subject to board approval). The LTIP award is a
performance award payable in cash. The amount of your LTIP award will depend on
your Deferred Amount. If you elect to defer under 50% of your base salary during
the deferral period, the LTIP award will equal your Deferred Amount. If you
elect to defer 50% or more of your base salary during the deferral period, the
LTIP award will equal two (2) times your Deferred Amount. The LTIP award will be
paid if the Company attains the Performance Target (described below) and you
continue to be employed by the Company through the LTIP payment date. The LTIP
payment will occur as soon as practicable after the Company attains, and
calculates, the Performance Target (which will be the same date for all
participants in the LTIP).


The “Performance Target” means the trailing twelve month EBIT (earnings of the
Company before interest expenses and taxes) of $20 million or more, calculated
based on the Company’s pro-forma financial statements prepared in accordance
with GAAP.


Deferral Election:


•
I elect to defer __% of the Base Salary (as defined in my Employment Agreement)
payable to me for services performed from March 24, 2014 through September 19,
2014 excluding health and wellness benefit premiums. Initial here: _____



Benefit Reduction


You agree that you will not be eligible to earn an Annual Bonus in respect to
calendar year 2014 and that matching contributions will not be made to your
account under the ViSalus, Inc. 401(k) Plan for the remainder of the 2014 plan
year effective with the salary deferral (collectively, the “Benefit Reduction”).


Please note that this letter agreement does not give you any right to employment
or continued employment with the Company or any of its affiliates for any period
of time. You acknowledge and agree that, notwithstanding any provision to the
contrary in your Employment Agreement, entered as of June 26, 2013, by and
between you and the Company (the “Employment Agreement”), (a) the amounts
deferred hereunder will be paid in accordance with the terms hereof, and (b) the
Benefit Reduction shall not constitute grounds for your resignation for Good
Reason (as defined in the Employment Agreement) nor a breach of Sections 5(b)
and 5(d) of the Employment Agreement, and you will not claim otherwise. This
letter agreement may not be changed orally but only by an agreement in writing
signed by you and the Company.

{01787047; 2; 8421-1 }        



--------------------------------------------------------------------------------

PERSONAL & CONFIDENTIAL



 
The Board of Directors of the Company shall have the power to interpret and
administer this letter agreement and to make any determination and take any
action that the Board deems necessary for the administration of this letter
agreement, and any such interpretation, determinations or action shall be
binding on all persons.


It is intended that your Deferred Amount will be exempt from Section 409A of the
Internal Revenue Code of 1986, as amended.


If you have any questions about this program, please contact me.


Sincerely yours,








Tyler P. Schuessler
Chief Administrative Officer






Acknowledged and Agreed:




________________________Date: February ___, 2014
[Name]



{01787047; 2; 8421-1 }        

